The bill in this case was filed by the appellant against the appellee to enjoin the .sale of property under the power contained in a mortgage, on the ground that the debt which wab secured by the mortgage was usurious and that the entire amount legally due under the mortgage had been tendered to the defendant before he proceeded to foreclose said mortgage. The defendant demurred to the bill and inoyed to dismiss the same for from this decree the present appeal is prosecuted.
' The decree Sustaining the demurrers is affirmed on the authority of Lindsay v. U. S. Sav. & Loan Asso., ante, p. 366.
Opinion of Dowdell, J.